USCA4 Appeal: 21-1878      Doc: 18          Filed: 08/12/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1878


        JACQUELINE ELIZABETH HERNANDEZ-QUIJANO; M.A.A.H.,

                             Petitioners,

                      v.

        MERRICK B. GARLAND, Attorney General,

                             Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: August 5, 2022                                         Decided: August 12, 2022


        Before AGEE, THACKER, and HARRIS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Kevin Dougherty, LAW FIRM OF RUIZ DOUGHERTY, Herndon,
        Virginia, for Petitioners. Brian Boynton, Acting Assistant Attorney General, Zoe J. Heller,
        Senior Litigation Counsel, Erik R. Quick, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1878      Doc: 18        Filed: 08/12/2022     Pg: 2 of 2




        PER CURIAM:

              Jacqueline Elizabeth Hernandez-Quijano and her minor son, M.A.A.H., both

        natives and citizens of El Salvador, petition for review of an order of the Board of

        Immigration Appeals (Board) denying their motion to reconsider. Based upon our review

        of the record, we are satisfied that the Board did not abuse its discretion in denying

        reconsideration. See Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009) (explaining

        standard of review). Accordingly, we deny the petition for review. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                    2